[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                               Nov. 5, 2009
                                  No. 09-12208               THOMAS K. KAHN
                              Non-Argument Calendar              CLERK
                            ________________________

                      D. C. Docket No. 07-00292-CV-2-RDP

VICTOR ANGELINE,

                                                                  Plaintiff-Appellee,

                                     versus

CITY OF HOOVER, ALABAMA, et al.,

                                                                        Defendants,

NINA MONOSKY,
individually and in
her capacity as an agent
of the City of Hoover,
DAVID HOLDER,

                                                          Defendants-Appellants.

                            ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                (November 5, 2009)
Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      David Holder and Nina Monosky, Officers for the City of Hoover, Alabama,

appeal the district court’s order denying in part summary judgment in Victor

Angeline’s 42 U.S.C. § 1983 civil rights action against them and other officers, the

City of Hoover Police Department, and the City of Hoover. Plaintiff-Appellee

Angeline alleged, inter alia, that Officers Holder and Monosky violated his Fourth

Amendment rights when they arrested him for felony possession of controlled

substances in violation of Alabama Code § 13A-12-212 without probable cause. In

their motion for summary judgment, Officers Holder and Monosky assert that they

are entitled to qualified immunity. The district court denied their motion as to the

possession of controlled substances charge, finding that a genuine issue of material

fact existed as to whether Officers Holder and Monosky had probable cause or

arguable probable cause to arrest Angeline. Because Officers Holder and Monosky

are entitled to qualified immunity, we reverse.

                                   I. Background

      On November 3, 2005, City of Hoover Officers Scarborough and Monosky

arrested Victor Angeline for driving under the influence of a substance in violation

of Alabama Code § 32-5A-191(a)(5) on the side of Highway 65 in Alabama after



                                           2
conducting several field sobriety tests. Officer Monosky handcuffed Angeline and

placed him in the back of her police cruiser to be brought to the Hoover City Jail.

Because Angeline’s truck had to be towed, Officer Holder, who arrived on the

scene shortly after the arrest, conducted a routine inventory of the cab of the truck

in order to secure any valuables and obtain any medications that Angeline may

have needed while in custody. Officer Holder discovered a daily pill dispenser and

an Advil container in the cab along with other personal belongings and alerted

Officer Monosky. Officer Monosky retrieved the medication and opened the Advil

container. Officer Holder identified the pills in the container as Ambien. Officer

Monosky took Angeline, along with his medication and personal belongings, to the

Hoover City Jail. While in custody at the jail, a detective identified the medication

found by Officers Holder and Monosky during the inventory of Angeline’s truck

cab as Ambien, a class IV Controlled Substance. Although Angeline vehemently

protested that he had a lawful prescription for Ambien, Officer Monosky

subsequently charged him with possession of controlled substances at the direction

of the detective.

      In his § 1983 lawsuit, Angeline claimed, inter alia, that he was falsely

arrested for driving under the influence and for possession of controlled substances

in violation of the Fourth Amendment. The district court granted summary



                                           3
judgment in favor of Officers Scarborough and Monosky on Angeline’s claim for

false arrest for driving under the influence, finding they were entitled to qualified

immunity because they had at least arguable probable cause to arrest Angeline.

However, the district court denied summary judgment to Officers Holder and

Monosky on Angeline’s claim alleging false arrest for possession of controlled

substances, finding that they were not entitled to qualified immunity because a

genuine issue of material fact existed as to whether they had at least arguable

probable cause to arrest Angeline for possession of controlled substances.

                               II. Standard of Review

      We review a district court’s grant of summary judgment de novo, and we

“view the evidence and all factual inferences therefrom in the light most favorable

to the non-moving party, and resolve all reasonable doubts about the facts in favor

of the non-movant.” Kingsland v. City of Miami, 382 F.3d 1220, 1225 (11th Cir.

2004). Pursuant to Federal Rule of Civil Procedure 56(c), summary judgment is

appropriate when “there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law.” Additionally, we review the

facts in the light most favorable to the plaintiff in a qualified immunity

determination. Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 2156 (2001).

                                    III. Discussion



                                           4
       “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

‘clearly established statutory or constitutional rights of which a reasonable person

would have known.’” Dalrymple v. Reno, 3may34 F.3d 991, 994 (11th Cir. 2003)

(quoting Hope v. Pelzer, 536 U.S. 730, 739, 122 S. Ct. 2508, 2515 (2002). To be

entitled to qualified immunity, the burden is on the defendant to show that he acted

within his discretionary authority. Kingsland, 382 F.3d at 1232. Next, if the

defendant meets this burden, the burden shifts to the plaintiff to show that the

defendant committed a constitutional violation and that the constitutional right the

defendant violated was clearly established at the time he committed the violation.

Id.

       It is undisputed that Officers Scarborough and Monosky acted pursuant to

their discretionary authority as law enforcement officers in arresting Angeline for

driving under the influence. Additionally, the district court found that Officers

Scarborough and Monosky had at least arguable probable cause to arrest Angeline

for driving under the influence, and “[t]he existence of probable cause at the time

of arrest . . . constitutes an absolute bar to a section 1983 action for false arrest.”

Kingsland, 382 F.3d at 1226. Therefore, the district court properly concluded that

Officers Scarborough and Monosky were entitled to qualified immunity because



                                             5
there was no violation of Angeline’s constitutional rights when arrested for driving

under the influence.

      The grant of summary judgment in favor of Officers Scarborough and

Monosky on the claim for false arrest for driving under the influence is not on

appeal. It is relevant, however, to the issue on appeal regarding Officers Holder

and Monosky’s entitlement to qualified immunity on Angeline’s claim for false

arrest for possession of controlled substances in violation of the Fourth

Amendment. We agree with the district court that there is a genuine issue of

material fact as to whether Officers Holder and Monosky had probable cause or

arguable probable cause to subsequently charge Angeline with possession of

controlled substances that would justify a denial of summary judgment on that

claim. However, our precedent supports a finding of qualified immunity in favor of

Officers Holder and Monosky on other grounds.

      In Skop v. City of Atlanta, we held that in order for an officer to be entitled

to qualified immunity, he must have probable cause or arguable probable cause for

at least one of the crimes that a suspect could be charged with before making an

arrest. 485 F.3d 1130, 1137–38 (11th Cir. 2007) (finding that “[i]f Officer Brown

possessed probable cause or arguable probable cause to arrest Skop for either

[obstructing a police officer in the lawful discharge of his official duties or refusing



                                           6
to obey an order from an officer directing traffic], he is entitled to qualified

immunity. . .” (emphasis added)), see also Williams v. City of Homestead, 11th Cir.

2006, __ F.3d __, at *1 n.1 (No. 06-11092, Nov. 2, 2006) (stating for qualified

immunity determinations, “[i]f there is probable cause for one charge, the arrest

was proper”).

      Therefore, because it is undisputed that Angeline was lawfully arrested and

in custody for driving under the influence, Officers Holder and Monosky did not

violate Angeline’s Fourth Amendment rights by subsequently charging him for

possession of controlled substances. Officers Holder and Monosky did not have to

arrest Angeline again in order to charge him for possession of controlled

substances. Thus, the district court did not need to analyze whether there was

probable cause or arguable probable cause on the possession of controlled

substances charge to determine whether Officers Holder and Monosky were

entitled to qualified immunity. Because probable cause to arrest Angeline for

driving under the influence was sufficient to subsequently charge Angeline for

possession of controlled substances, we find Officers Holder and Monosky are

entitled to qualified immunity on Angeline’s claim for false arrest for possession of

controlled substances.

                                    IV. Conclusion



                                            7
      In sum, we conclude Officers Holder and Monosky are entitled to qualified

immunity on Angeline’s claim for false arrest for possession of controlled

substances. Accordingly, we reverse the district court’s order denying their motion

for summary judgment as to this claim, and remand so this case may be dismissed.



REVERSED AND REMANDED.




                                         8